Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: Claims 1 and 6 of the current application teach similar subject matter as the prior art of Solomon et al. (US 2018/0232662).  However claims 1 and 6 are allowed for the reasons pointed out by the applicant’s remarks filed on 08/25/2021.  Specifically, the prior art fails to teach “calculating a correlation score between the input command and the intent; storing the intent and the correlation score in a node of a command tree; and responsive to determining that the correlation score meets a threshold, providing the intent in the command tree for execution” as recited in claim 1.  Additionally, the previously objected subject matter recited in claim 6 has been rewritten into independent form.
The Reasons for Allowance for claims 11 and 16 were given in the office action filed on 04/29/2021.
Clams 2-5, 7-10, 12-15, and 17-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Katz et al. (US 2020/0167429) discloses efficient use of word embedding for text classification.
Secker-Walker et al. (US 10,811,013) discloses generating intent-specific results in an automatic speech recognition system.
Mathias et al. (US 10,304,444) discloses a system capable of performing natural language understanding (NLU) without the concept of a domain that influences NLU results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672